Mr. Justice Wolf
delivered the opinion of the court.
The District Court of Ponce in taxing costs against the complainant and appellant awarded the attorney of the ap-pellee $75 for fees. An initial question is whether snch fees conlcl he allowed in the particular proceeding under, the law of March 12, 1908. (Laws of that year, pp. 85 and 86.)
The complaint was for libel; the defendant demurred and the demurrer was overruled with no leave to amend. A default was entered against the defendant. On motion, accompanied by affidavit, the default was set aside, and defendant answered. Subsequently, the complainant dismissed his suit and, at the instance of the defendant, a judgment of dismissal (sobreseimiento) was entered with costs against the complainant.
Section 329 of the Code of Civil Procedure, as amended by the law of 1908 aforesaid, gives costs after any final judgment or decision, and section 327 provides that in all cases where costs have been allowed the fees of the opposing attorney should be paid if the amount involved exceeds $500. This was a proceeding in which costs were allowed; the amount involved was more than $500; there was a judgment for costs and the particular suit was disposed of, and hence we think that fees were allowable within the discretion of the judge, taking cognizance, however, of the degree of blame of the losing party.
The appellant subjected the appellee to the necessity of seeking counsel and, by his action in noting a default, caused extra work to such counsel, afterwards abandoning the suit. The court had a right to consider such work as well as the fact that when the answer came in the complainant chose to abandon the suit, thus either subjecting defendant to the possibility of second action or improperly beginning the first. It was a matter within the sound discretion of the court, and we see no reason to interfere with the exercise thereof. The judgment must be affirmed.

Affirmed.

*684Chief Justice Hernández and Justices MacLeary, del Toro, and Aldrey concurred.